UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4355


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE FRANCISCO JIMENEZ PINA, a/k/a Jose Jimenez Mancilla,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:12-cr-00049-RLV-DCK-2)


Submitted:   March 11, 2015                 Decided:   March 26, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel B. Winthrop, WINTHROP & WINTHROP, Statesville, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Francisco Jimenez Pina pleaded guilty, pursuant to a

written    plea      agreement,         to    (i)   conspiracy         to      distribute        and

possess    with      intent        to   distribute        at     least      500     grams      of    a

mixture    and       substance          containing         a     detectable          amount         of

methamphetamine,            in     violation        of     21     U.S.C.       §§    841(a)(1),

(b)(1)(A), 846, and (ii) possession of a firearm in furtherance

of a drug trafficking crime, in violation of 18 U.S.C. § 924(c).

The district court sentenced Pina to the mandatory-minimum 120

months’    imprisonment              for      the    conspiracy,            followed        by       a

consecutive 60 months for the firearm conviction, for a total

sentence of 180 months’ imprisonment.                       On appeal, Pina’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal,

but questioning whether (1) the district court properly applied

a   two-level       enhancement         for    maintaining         a     premises        for     the

purpose of manufacturing or distributing methamphetamine and (2)

Pina’s sentence should be remanded to the district court for

application of Amendment 782 to the Sentencing Guidelines.                                     Pina

has    filed    a    pro    se     supplemental          brief,    arguing        that    he     was

coerced    into           pleading      guilty       and        that     his      sentence          is

substantively unreasonable.                  We affirm.

       In accordance with Anders, we have reviewed the record in

this    case,       and     have     found     no    meritorious         issues.            Before

                                                2
accepting Pina’s guilty pleas, the magistrate judge conducted a

thorough        plea         colloquy,             substantially              satisfying        the

requirements         of     Rule    11       of     the    Federal       Rules       of   Criminal

Procedure and ensuring that Pina’s plea was knowing, voluntary,

and supported by an independent factual basis.

       Counsel       questions          whether          the    district       court      properly

applied a two-level enhancement for maintaining a premises for

the    purpose       of   manufacturing            or     distributing        methamphetamine.

We    review     sentences         for       reasonableness           “under     a   deferential

abuse-of-discretion standard.”                      Gall v. United States, 552 U.S.
38,    41     (2007).         We    first          ensure      that     the    district       court

committed no “significant procedural error,” including improper

calculation of the Guidelines range, insufficient consideration

of the 18 U.S.C. § 3553(a) factors, and inadequate explanation

of the sentence imposed.                     Id. at 51.           Because Pina failed to

raise this issue below, we review for plain error only.                                     United

States v. Slade, 631 F.3d 185, 189-90 (4th Cir. 2011).

       “If the defendant maintained a premises for the purpose of

manufacturing or distributing a controlled substance, increase

[the    offense       level]       by    2    levels.”          U.S.S.G.       §     2D1.1(b)(12)

(2012).        “Manufacturing or distributing a controlled substance

need    not     be    the    sole        purpose         for    which    the       premises     was

maintained,       but     must      be       one    of    the    defendant’s          primary   or

principal uses for the premises.”                        Id. § 2D1.1 cmt. n.17.

                                                    3
       We   conclude          that    Pina    has       not     demonstrated       any     error

affecting his substantial rights.                       “To satisfy this requirement

in the sentencing context, the defendant must show that he would

have   received      a    lower       sentence        had     the    error   not    occurred.”

United States v. Knight, 606 F.3d 171, 178 (4th Cir. 2010).                                  The

district     court       here        departed         below    the     Guidelines     to    the

statutory    mandatory          minimum      sentence,          the   lowest     sentence     it

could impose.        Thus, we ascertain no plain error in the district

court’s calculation of the Guidelines range that affected Pina’s

substantial rights.

       If a sentence is procedurally reasonable, we then consider

whether it is substantively reasonable, “tak[ing] into account

the totality of the circumstances.”                         Gall, 552 U.S. at 51.           “Any

sentence     that        is     within       or       below     a     properly     calculated

Guidelines       range    is     presumptively           [substantively]           reasonable.

Such a presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”              United States v. Louthian, 756 F.3d 295,

306 (4th Cir. 2014) (citation omitted).                         After careful review of

the    record,    we     conclude        that     Pina        has   failed    to    rebut   the

presumed reasonableness of his below-Guidelines sentence.

       Finally, counsel questions whether Pina’s sentence should

be remanded to the district court to allow the court to apply

Amendment 782 to the Guidelines.                            There is no authority for

                                                  4
counsel’s suggestion, and we decline to vacate Pina’s sentence

on this basis.

     Accordingly, we affirm the district court’s judgment.                     This

court   requires   that     counsel    inform   Pina,   in    writing,    of    the

right to petition the Supreme Court of the United States for

further review.     If Pina requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this     court   for   leave    to   withdraw     from

representation.    Counsel’s motion must state that a copy thereof

was served on Pina.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                         AFFIRMED




                                         5